               IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          NORTHERN DIVISION

IN RE:                                      )
                                            )     Case No.: 18-80406-CRJ13
         Pamela T. Larrabee                 )
                                            )     Chapter 13
               Debtor,                      )


                                            )
         Pamela T. Larrabee
                                            )
                                            )
               Plaintiff,                         ADVERSARY PROCEEDING
                                            )
v.
         G.T. Johnson Construction,         )     NO.19- _________-CRJ
         Inc. dba Johnson Pools and         )
         Spas                               )
                Defendant,                  )

                 COMPLAINT SEEKING DAMAGES IN CORE
                      ADVERSARY PROCEEDING

        COMES NOW the Plaintiff, Pamela T. Larrabee, in the above-styled

bankruptcy case, by and through counsel, and does allege and complain as follows:

                                  INTRODUCTION

     1. This is an action for actual and punitive damages filed by the debtor pursuant

        to Section 362 of the Bankruptcy Code.




                                            1




Case 19-80005-CRJ        Doc 1   Filed 01/28/19 Entered 01/28/19 14:19:50   Desc Main
                                 Document      Page 1 of 7
                        JURISDICTION AND VENUE

  2. Jurisdiction is conferred on this Court pursuant to the provisions of Section

     1334 of Title 28 of the United Stated Code in that this proceeding arises in

     and is related to the above-captioned Chapter 13 case under Title 11. This

     Court has both personal and subject matter jurisdiction to hear this case

     pursuant to Section 1334 of Title 28 of the United States Code and Section

     157(b)(2) of Title 28 of the United States Code.

  3. This matter is a core proceeding and therefore the Bankruptcy Court has

     jurisdiction to enter a final order. However, in the event this case is determined

     to be a non-core proceeding then and in that event the Plaintiff consents to the

     entry of a final order by the Bankruptcy Judge.

  4. Venue lies in this District pursuant to Section 1391(b) of Title 28 of the United

     States Code.

                                    PARTIES

  5. The Plaintiff, Pamela T. Larrabee is a natural person who resides in Madison

     County, Alabama and is a debtor under Chapter 13 of Title 11 of the United

     States Code in case number 18-80406, which is presently pending before this

     court.




                                          2




Case 19-80005-CRJ    Doc 1   Filed 01/28/19 Entered 01/28/19 14:19:50       Desc Main
                             Document      Page 2 of 7
  6. The Defendant, G.T. Johnson Construction, Inc. dba Johnson Pools and Spas

     (hereinafter “Johnson Pools”), is a corporation with a business address of

     2609 Governors Dr., Huntsville, AL 35805.

                         FACTUAL ALLEGATIONS

  7. The above-styled bankruptcy case was filed in good faith in the Northern

     District of Alabama, Northern Division, on February 12, 2018, for the purpose

     of receiving relief under Chapter 13 of the United States Bankruptcy Code.

     Consequently, an order of relief was entered in the above-styled case on the

     same day, pursuant to 11 U.S.C. § 301, thus triggering an automatic stay,

     pursuant to 11 U.S.C. § 362(a), of all debt collection efforts against the

     Plaintiff/Debtor.

  8. Johnson Pools was scheduled as a creditor who held an unsecured claim. A

     copy of Schedule E/F listing Johnson Pools as an unsecured creditor is

     attached to this complaint and incorporated herein by reference as Exhibit

     “A”. Neither Ms. Larrabee nor her attorneys have knowledge of any letters

     sent by this Court to Johnson Pools providing notice of the Ms. Larrabee’s

     bankruptcy filing being returned for an insufficient or incorrect address or for

     any other reason.




                                         3




Case 19-80005-CRJ   Doc 1    Filed 01/28/19 Entered 01/28/19 14:19:50     Desc Main
                             Document      Page 3 of 7
  9.    On February 16, 2018, Johnson Pools withdrew $1318.84 from Ms.

       Larrabee’s bank account.

  10. After realizing that Johnson Pools had withdrawn money from her account

       for the pre-petition debt, Ms. Larrabee called Johnson Pools to inform them

       of the bankruptcy filing and request that the funds be returned. Ms. Larrabee

       spoke with “Penny” at Johnson Pools. Ms. Larrabee explained that Johnson

       Pools was listed as a creditor in her bankruptcy, and the charges were in

       violation of the automatic stay. Ms. Larrabee requested that the charges be

       reversed. Penny immediately became very combative when she heard the

       word “bankruptcy.” Penny told Ms. Larrabee that the bankruptcy filing “was

       not their [Johnson Pools’] problem,” and that the charges were for past

       services and they intended to get their money. She further told Ms. Larrabee

       that there was no way she would reverse the charges and Ms. Larrabee should

       be ashamed for trying to defraud them. When Ms. Larrabee again said that

       this was a violation of the automatic stay and that she would be contacting her

       attorney, Penny laughed and said, “you do that,” and proceeded to hang up on

       Ms. Larrabee.

  11. The same day, Ms. Larrabee filed a fraud claim with her bank, and also

       informed her bankruptcy attorney of the situation.

                                          4




Case 19-80005-CRJ      Doc 1   Filed 01/28/19 Entered 01/28/19 14:19:50    Desc Main
                               Document      Page 4 of 7
  12. Ms. Larrabee’s bankruptcy attorney’s assistant called Johnson Pools to make

     them aware of the bankruptcy filing after Ms. Larrabee informed her

     attorneys’ office of the situation. After a discourteous conversation with

     Penny, the notice of bankruptcy filing was emailed to Johnson Pools. See

     Exhibit “B”

  13. On February 26, 2018, Johnson Pools filed a claim in the present bankruptcy

     case for an amount of $1318.84. The claim is denoted as Claim 2 on the claim

     register.

  14. The Plaintiff’s peace and solitude were interrupted when Johnson Pools sent

     her a collection letter dated November 30, 2018, stating “This invoice is PAST

     DUE. Please remit payment today to avoid finance charges.” See Exhibit

     “C”.

  15. Ms. Larrabee was very concerned to get this demand for payment given the

     past interactions with Johnson Pools.

  16. It is clear that Johnson Pools was provided notice of the bankruptcy filing on

     multiple occasions.

  17. Johnson Pool’s repeated attempts to collect on this debt that is included in

     her bankruptcy caused Ms. Larrabee stress and anxiety.




                                        5




Case 19-80005-CRJ    Doc 1   Filed 01/28/19 Entered 01/28/19 14:19:50    Desc Main
                             Document      Page 5 of 7
   18. Johnson Pool’s acts to collect from Ms. Larrabee are clear violations of the

      automatic stay.

   19. Ms. Larrabee has been harassed and damaged by Johnson Pools’ conduct in

      that she has been and continues to be forced to expend her time and expenses

      toward the defense of this claim.

                          CLAIM FOR RELIEF
                 VIOLATION OF THE AUTOMATIC STAY

   20.The allegations in paragraphs 1 through 19 of this complaint are realleged and

      incorporated herein by this reference.

   21.The actions of Johnson Pools in attempting to collect a pre-petition debt from

      the debtor constitute a gross violation of the automatic stay as set forth in 11

      U.S.C. Section 362(a).

   22.As a result of the above violations of 11 U.S.C. Section 362, the Johnson Pools

      is liable to Ms. Larrabee for actual damages, punitive damages and legal fees.

      WHEREFORE, PREMISES CONSIDERED, the Plaintiff Pamela
Larrabee having set forth her claim for relief against the Defendant Johnson Pools
respectfully prays of the Court as follows:

      A.    That the Plaintiff have and recover against the Defendant a sum to be
            determined by the Court in the form of actual damages;
      B.    That the Plaintiff have and recover against the Defendant a sum to be
            determined by the Court in the form of punitive damages;
      C.    That the Plaintiff have and recover against the Defendant all reasonable
            legal fees and expenses incurred by her attorney;
      D.    That the underlying debt be forever canceled and discharged; and
                                           6




Case 19-80005-CRJ       Doc 1   Filed 01/28/19 Entered 01/28/19 14:19:50   Desc Main
                                Document      Page 6 of 7
      E.     That the Plaintiff have such other and further relief as the Court may
             deem just and proper.

      Respectfully submitted this the 28th day of January, 2019.

                                                   Amy K. Tanner
                                                   Amy K. Tanner, Attorney for Plaintiff
                                                   Bond, Botes, Sykstus, Tanner & Ezzell, P.C.
                                                   225 Pratt Ave., NE
                                                   Huntsville, Alabama 35801
                                                   Telephone: (256) 539-9899
                                                   Facsimile: (256) 539-9895
                                                   Email: atanner@bondnbotes.com




                            CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of the above and foregoing pleading
upon the following by depositing a copy of the same in the United States mail,
properly addressed and adequate postage thereon this the 28th day of January, 2019.

 Johnson Pools and Spas                          G.T. Johnson Construction, Inc.
 2609 Governors Dr                               c/o George Johnson, Jr., Registered Agent
 Huntsville, Al 35805                            521 Madison St.
                                                 Huntsville, AL 35801



                                                   /s/ Amy K. Tanner
                                                   Amy K. Tanner




                                             7




Case 19-80005-CRJ         Doc 1   Filed 01/28/19 Entered 01/28/19 14:19:50         Desc Main
                                  Document      Page 7 of 7
